 In the Matter of NORFOLK SOUTHERN Bus CORPORATION, EMPLOYERandINTERNATIONAT, ASSOCIATION OF MACHINISTS,LODGE No. 11, PETI-TIONERCase No. 5-R-3026.-DecidedMarch 2, 1948Messrs. S. Burnell BraggandA.J.Winder,both of Norfolk, Va.,for the Employer.Mr. JeromeY. Sturm,byMr. AlanF. Perl,of New York City,Mr. ClaudeW. Fairfield,of Baltimore,Md., andMr. 0. H. Dye,ofNorfolk, Va., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Norfolk,Virginia, on November 18, 1947, before Joseph Lepie, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.At the hearing, the Employermoved to dismiss the petition on several grounds.The hearing officerreferred this motion to the Board.For the reasons hereinafter setforth, the motion is denied.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERNorfolk Southern Bus Corporation,' a subsidiary of the NorfolkSouthern Railway Company, is engaged in the motor transportationof freight and passengers between the States of Virginia and NorthCarolina.We are concerned in this proceeding only with the Em-ployer's vehicle maintenance shop at Norfolk, Virginia.During theyear 1946, the Employer transported 4 million passengers, about 800,-000 of whom were carried across State lines.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this ease to a three-man panel consistingof the undersigned Board Members[Houston,Murdock,and Gray]2The name of the Employei appears as amended at the hearing.76 N. L. R. B., No. 76.488 NORFOLK SOUTHERN BUS CORPORATION489The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.3III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain of its employees until the Peti-tioner has been certified by the Board in an appropriate unit.At the hearing the Employer questioned the adequacy of the Peti-tioner's showing of interest. In this connection, the Employer soughtto introduce testimony to show that the Petitioner's designation cardswere procured by misrepresentation and by conduct in the nature ofunfair labor practices.The hearing officer refused to admit suchevidence and the Employer made an offer of proof. The hearing offi-cer's ruling was proper.We have repeatedly held that the matter ofshowing is one of administrative expediency only and, as such, is notsubject to collateral attack.'As to the other proffered testimony, wehave frequently pointed out in analogous situations, that the Board hasfound it to be convenient and practicable for the most part rigidly toexclude evidence as to unfair labor practices in a representationproceedingsThe Employer sought to attack the adequacy of the Petitioner'son the ground that the authorization cards designate as bargainingrepresentative, not the Petitioner, but its international.We reject'The Employer challenged the competency of the Petitioner to represent the employeesis not a labor organization within the meaning of the Act; (2) the Petitioner has not com-pliedwith the filing requiiements of the amended Act; and (3) the Petitioner does notadmit to membership certain of its employeeswith respect to the latter contention, theEmployer sought to adduce testimony in support thereof, but the hearing officer refused toadmit such evidence, whereupon the Employer made an otter of proofWe find no merit in the Employer's positionAs to the first ground urged, we find thatthe Petitioner is a labor organization within the meaning of the Act inasmuch as it exists forthe purpose of engaging in collective bargaining with employers with respect to wages, hoursand other conditions of employmentAs to the contention that the Petitioner has notcomplied with the filing requirements of the amended Act, we are administratively advisedto the contrary.With respect to the Employer's last ground, we have uniformly rejectedsuch contentions where, as in the instant case, there is no showing that the Petitionerwill not accord adequate repiesentation to all the employees whom it seeks to representMatter of Frying Paper Mills,64 N. L R. B 1509, and cases cited therein ; see alsoMatterof Wichita Falls Foundry <C MachineCo., 69 N. L. R B. 458.4Matter of 0 D Jennings cC Company,68 N L. R B 516;Matter of Falcon Manufac-turing Company,73 N. L. R. B. 467See, for example,Matter of Flint Manufacturing Company,62 N. L. R B 1003, andMatter of Grinnell Company of the Pacific, 71N. L. R. B 1370. D490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis contention since the above-mentioned principles enunciated in theJenningsandFalconcases 6 are equally applicable here.Moreover,we are satisfied that the Petitioner has a substantial interest in thisproceeding inasmuch as a designation of a parent organization is avalid designation of its affiliate.?Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree generally that a unit of all garage and shopemployees at the maintenance shop of the Employer at Norfolk, Vir-ginia, would be appropriate.8They are in dispute, however, withrespect to two working foremen, Calvin Harding and Henry Wilson,whom the Employer would exclude from the unit on the ground thatthey are supervisors.It appears that Harding and Wilson are in sole charge of theemployee complement on the second and third shifts, respectively.In this capacity, they assign and direct the work of their subordinatesand may make recommendations which carry weight as to promotions,lay-offs, discharges, and disciplinary action. It further appears thatthey are paid a monthly salary, whereas the rank and file employeesare paid on an hourly basis. In addition, they are accorded sick leaveand vacation privileges which are available only to supervisory per-sonnel.Moreover, the record discloses that these individuals havevirtually identical duties to those of two working foremen 9 on thefirst shift'whom the parties have agreed to exclude. In the light ofthe foregoing, and on the basis of the entire record, we are of theopinion that Harding and Wilson are supervisors within the meaningof the amended Act and we shall therefore exclude them from thebargaining unit hereinafter found appropriate.We find, in substantial accord with the parties and with our abovedetermination, that all garage and shop employees at the maintenanceshop of the Employer in Norfolk, Virginia, including mechanics firstMatter of 0 D.Jennings&Company and-Matter of Falcon Manufacturing Company,footnote 4, supra7Matter of The Nubone Company, Inc,62 N L R B 322,326, ofMatter of LouisPizrtz Dip Goods Company,71 NL.R B 579.tlAlthough the Employer took the position that the unit be restricted solely to its whiteemployees because of the alleged membership policy(see footnote 3) of the Petitioner, «ecould not,even were we to assume the validity of the Employer's allegation,concur in thisrequestWe hale consistently refused to consider the race of employees as a sated deter-minant of the appropriateness of anyunitMatterof F S Rogster Guano Company,71N, L. R B 1465,and cases cited thereinC.H. Clark and P. T Bradshaw. NORFOLK SOUTHERN BUS CORPORATION491class, mechanics second class, mechanics' helpers, greasers, washers, gasattendants, and cleaners, but excluding bus operators, clerical em-ployees, the working foremen and all supervisors,10 constitute a unitappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the amended Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Norfolk Southern Bus Corpora-tion, Norfolk, Virginia, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave'since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International Associa-tion of Machinists, Lodge No. 11, for the purposes of collectivebargaining.30The Employer's motion to dismiss the petition on the ground that the-unit soughtwouldinclude supervisors as defined by the Wagner Act is without merit.The Board definessupervisors in accordance with the provisions of the Act, as amended.